Decided in this case that where a power of sale in a niort-gage of personal property is coupled with an interest in such property in the mortgagee, by way of lien upon it for debts and liabilities incurred for the mortgagor, such power of sale will survive on the death of the mortgagor.
That a factor has a lien upon property of the principal in his hands, and may retain for a general balance, including responsibilities incurred in the execution of his agency. Exceptions to master’s report overruled with costs, and report confirmed.